Citation Nr: 0935799	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-34 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to service-connected left ankle 
disability. 

2.  Entitlement to service connection for a left hip 
disability, secondary to service-connected left ankle 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which, inter 
alia, denied service connection for migraine headaches, a 
left knee disability, and a left hip disability.  The Veteran 
subsequently disagreed with the denial of those claims.  A 
Statement of the Case was issued.  However, the Veteran only 
perfected an appeal as to the issues of a left knee 
disability and a left hip disability.  Therefore, the Board 
only has jurisdiction to adjudicate these claims. 

In March 2008, the Veteran appeared at a hearing at the RO 
before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has a left knee disability and a 
left hip disability secondary to his service-connected left 
ankle disability.  The evidence of record shows that the 
veteran has current left knee and left hip disabilities 
diagnosed as degenerative joint disease.  The medical 
question at issue in this case is whether the Veteran's 
service-connected left ankle disability caused the current 
left knee and left hip disability or whether it aggravates 
the conditions.  The Veteran was scheduled for a VA 
examination to include an opinion concerning this.  The Board 
observes that while the VA examiner gave an opinion as to 
whether the Veteran's service-connected left ankle disability 
caused his current left knee and left hip disability, the 
examiner did not offer a specific opinion as to whether the 
service-connected left ankle disability aggravates these 
disorders.  As such, a remand is necessary in order to 
properly develop this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo VA an 
orthopedic examination.  The claims 
folder should be reviewed prior to 
examination of the veteran.  All 
indicated studies should be performed.  

The examiner, after fully evaluating the 
veteran and reviewing the claims file, 
should provide opinions on the following: 
1) whether it is at least as likely as 
not (i.e. 50 percent probability or more) 
that the veteran's left knee and left hip 
disorders, including degenerative joint 
disease is caused by his service-
connected left ankle disability, (in 
addressing this question the examiner 
should comment on the medical records 
showing that the Veteran has an altered 
gait and complains of left knee and left 
hip pain as a result); and 

2) whether it is at least as likely as 
not that the veteran's left knee and left 
hip disability is aggravated (worsened) 
by the veteran's service-connected left 
ankle disability.  If aggravation is 
found, the examiner should identify the 
baseline level of severity of the left 
knee and left hip disabilities, pointing 
to medical evidence before the onset of 
aggravation or the earliest medical 
evidence created at any time between the 
onset of aggravation and the current 
level of severity.  In addressing the 
aggravation question, the examiner should 
also identify any impairment which is due 
to the natural progression of the 
disease.  

A complete rationale for all opinions 
made should be provided.  The examiner 
should also comment on the rationale 
provided for the August 2007 VA opinion.

2.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

